1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ERNEST GUTIERREZ,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,212

10 GLORIA GARLY,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
13 John W. Pope, District Judge

14 Ernest Gutierrez
15 Los Lunas, NM

16 Pro Se Appellant

17 Gloria Garly
18 Los Lunas, NM

19 Pro Se Appellee

20                                 MEMORANDUM OPINION

21 FRY, Chief Judge.

22          Plaintiff appeals an order dismissing his complaint with prejudice. In this

23 Court’s second notice of proposed summary disposition, we proposed to reverse.

24 Defendant has not filed a memorandum in opposition, and the time to do so has

25 passed. Plaintiff has filed a memorandum in support, with the caveat that he wishes
1 to clarify that his complaint alleged that Plaintiff’s attorney telephoned Defendant and

2 Plaintiff’s daughter, informing them that they should pick up Plaintiff’s equipment

3 and personal belongings from the motel. [RP 8] Because no party opposes our

4 second proposed summary disposition, we reverse for the reasons provided in our

5 second notice.

6        IT IS SO ORDERED.



7
8                                         CYNTHIA A. FRY, Chief Judge

9 WE CONCUR:



10
11 JONATHAN B. SUTIN, Judge



12
13 MICHAEL E. VIGIL, Judge




                                             2